Exhibit 10.1

SHAREHOLDERS’ AGREEMENT

REGARDING MANAGEMENT OF TOYZAP.COM, INC.

AND CALL OPTION BY CAGAN CAPITAL, LLC

THIS AGREEMENT is entered into as of April     , 2010 by and among certain
shareholders of TOYZAP.COM, INC, a Texas Corporation (the “Company”) listed on
Exhibit A attached hereto on one hand (the “Shareholders”), and Cagan Capital,
LLC, a California limited liability company (“CC”).

RECITALS

The parties to this Agreement own the outstanding shares of the Company’s
capital stock set forth opposite such Shareholder’s name on Exhibit A hereto.
The parties consider it appropriate and in the best interests of the Company to
determine the persons who are to manage the Company. The parties to this
Agreement further agree that in the event the Company does not raise at least
$2,000,000 in an equity financing by September 1, 2010, CC shall have the option
to purchase all the shares of the Company held by the Shareholders under the
terms and conditions herein.

AGREEMENT

In consideration of the foregoing and the mutual promises set forth herein, the
parties agree as follows:

1. Definitions.

1.01. “Shares” shall mean any shares now outstanding or hereafter issued of the
Company’s Common Stock, par value $0.001 per share; and shall further include
any other shares of capital stock of the Company of any nature hereafter issued
or issuable in substitution for such shares; and any other rights to any other
equity or convertible equity of the Company.

1.02. “Shareholders” shall mean each Person, other than CC, who has executed
this Agreement and each Person who is required to become a party to this
Agreement in the future in accordance with the terms hereof.

1.03. “CC Nominee” shall mean Laird Q. Cagan, or any other individual reasonably
acceptable to the Shareholders and requested by CC, to be appointed as director
of the Company.

2. Election of CC Director.

2.01. During the term hereof, each of the Shareholders shall vote all Shares
owned or held of record by such Shareholder, in order to elect the CC Nominee as
a Director of the Company.

2.02. If at any time a majority in interest of the Shareholders, and all of the
Company’s directors, except the CC Nominee, determine that: (a) the CC Nominee
of the Company, after 60 days’ notice, is performing services for any person,
firm or corporation engaged in a competing line of business with the Company; or
(b) the CC Nominee, by reason of physical or mental disability has not been able
for a period of 60 days to perform

 

1



--------------------------------------------------------------------------------

fully and adequately such person’s duties for the Company and such condition has
been verified in writing by a licensed physician; then the CC Nominee may be
terminated as director of the Company by written notice signed by a majority in
interest of the Shareholders, and CC may appoint a new CC Nominee. All
Shareholders shall cause to be removed any director who does not resign upon
receipt of such notice.

3. Transfer of Shares.

3.01. No transfer or attempted transfer of any Shares shall be effective unless
such Shares shall remain subject to the terms and conditions of this Agreement
and unless and until the proposed transferee shall accept the terms and
conditions of this Agreement by executing and delivering to the Company a
Statement of Acceptance in the form reasonable acceptable to CC (the “Statement
of Acceptance”). Upon the execution and delivery of the Statement of Acceptance,
the transferee thereafter shall be deemed to be a Shareholder under this
Agreement

3.02. The Company shall not transfer or reissue any Shares in violation of this
Agreement or without proof of compliance herewith, and shall not issue, transfer
or reissue any Shares (whether or not previously issued) unless they shall be
restricted as herein provided by the proposed transferee’s acceptance of the
terms and conditions of this Agreement as evidenced by the execution and
delivery of a Statement of Acceptance in the form reasonably acceptable to CC.
Upon the execution and delivery of the Statement of Acceptance, the transferee
thereafter shall be deemed to be a Shareholder under this Agreement.

3.03. Any transfer or attempted transfer made in violation of this Agreement
shall be void.

3.04 Except as expressly permitted in this Agreement, no Shareholder (nor its
Permitted Transferees (as defined in Section 3.05)) may transfer any of its
Shares (which, for purposes of this Agreement, shall include any hereinafter
acquired shares of stock of the Company and this prohibition shall apply to any
Permitted Transferee (as defined in Section 3.05) hereof), during the term of
this Agreement. For purposes of this Agreement, “transfer” means any transfer,
gift, bequest, pledge, encumbrance, hypothecation, assignment, or other act or
action, either voluntary or involuntary, by operation of law or otherwise,
whereby, or as a result of which, a Shareholder’s ownership, interest or rights
in any Shares are disposed of, impaired, or affected in any way. Each
Shareholder severally represents and warrants to, and covenants and agrees with,
the Company that such Shareholder has not granted, and will not grant, any
options, warrants, or rights to purchase any of its Shares which have either
been issued or authorized by the Company for issuance.

3.05 The restrictions contained in this Agreement shall not apply with respect
to any Transfer of Shares (the “Transferred Shares”) owned by a Shareholder (the
“Transferor”) to any member of such Transferor’s Family Group (as defined
herein) (collectively, the “Permitted Transferees”); provided, however, that in
the case of a Transfer under this Section 3.05 then a Terminating Event (defined
below) with respect to the Transferor shall cause the provisions of Section 5 to
apply to the Transferred Shares and the Transferor shall continue to vote the
Shares of the transferee as described in Section 2. A Transferor’s “Family
Group” means (A) the Shareholder’s parents, spouse, siblings, and descendants
(whether natural or adopted) and any trust solely for the benefit of the person
and/or any of the person’s spouse and/or descendants and (B) any limited
liability company, partnership, or corporation owned, controlled, or formed by a
Shareholder, or (C) any

 

2



--------------------------------------------------------------------------------

member, partner, or stockholder of a Shareholder or of an entity established by
a Shareholder under clause (B). Notwithstanding the foregoing, no party hereto
shall avoid the provisions of this Agreement by making one or more transfers to
one or more Permitted Transferees and then disposing of all or any portion of
such party’s interest in any such Permitted Transferee.

4. Legend.

Each certificate representing Shares shall be endorsed with a legend in
substantially the following form, in addition to any other legends required by
the Company in compliance with applicable securities laws:

“The transfer of the shares of stock represented by this Certificate is
restricted under the terms of a Shareholders’ Agreement dated April 23, 2010, as
it may be amended from time to time. A copy of the Agreement, with all
amendments thereto, is on file at the principal office of the Company.”

All certificates shall be held in escrow by the Company until the termination of
this Agreement.

5. Call Option.

5.01 In the event that the Company does not raise at least $2,000,000 in an
equity financing by September 1, 2010 (“Terminating Event”), CC shall have the
option, for a period of ninety (90) days from the date of the Terminating Event,
to purchase all, but not less than all, of the Shares of the Shareholder (and
for purposes of this Section 5, this will include the Shares of the
Shareholder’s Permitted Transferees, as well as any subsequent shares of capital
the Company beneficially owned by the Shareholder), and the Shareholder shall
sell all of such Shares if such call option is exercised, on the terms and
subject to the conditions set forth in this Section 5. The call option to
purchase the Shares of the Shareholder shall be in writing, and may be exercised
by CC or by other purchasers designated by CC. As used in this Section 5, the
Shares of the Shareholder shall include any Shares which such Shareholder may
have transferred to Permitted Transferees, and shall also include all options or
other rights to sell such Shares or acquire additional shares of equity
securities in the Company purchased from or otherwise directly received by the
Shareholder from the Company.

5.02 If CC purchases the Shares of the Shareholder under this section, the
purchase price for the Shares of the Shareholder (the “Call Price”) shall be
equal to the amount set forth opposite such Shareholders’ name, set forth on
Exhibit A attached hereto, subject to adjustment for stock splits, dividends,
and the like.

6. Pre-emption.

The Articles of Incorporation and Bylaws of the Company shall at all times be,
and be interpreted to be, consistent with the provisions of this Agreement, and
the parties hereto shall not seek to enforce any provision of such Articles of
Incorporation or Bylaws that is inconsistent with any provision of this
Agreement.

7. Term.

This Agreement shall terminate upon the occurrence of any of the following
events:

(a) The second anniversary of the effective date of this Agreement.

 

3



--------------------------------------------------------------------------------

(b) Cessation of the Company’s business.

(c) The bankruptcy, receivership or dissolution of the Company.

(d) The effectiveness of a merger, consolidation or sale of substantially all of
the Company’s assets if the Company is not the surviving corporation, except
that a merger or consolidation with a subsidiary which effects a mere change in
the form or domicile of the Company without changing the respective
shareholdings of the Shareholders, shall not terminate this Agreement even if
the Company is not the surviving corporation.

8. Miscellaneous.

8.01. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all prior
negotiations or agreements, whether written or oral. This Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, personal
representatives, successors and assigns.

8.02. Amendments. This Agreement may be amended only by a writing signed by the
Company and a majority in interest of the Shareholders.

8.03. Assignment. Except as otherwise expressly provided herein, the rights and
obligations of the parties pursuant to this Agreement may not be assigned
without the express written consent of CC and a majority in interest of the
other Shareholders. Any assignment or attempted assignment made in violation of
this Agreement shall be void.

8.04. Severability. In case any provision of the Agreement shall be adjudicated
by a court of competent jurisdiction to be invalid, illegal, or unenforceable,
such provision, as to such jurisdiction, shall be ineffective, without affecting
the validity, legality, and enforceability of the remaining provisions of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

8.05. Costs and Fees. In any action at law or in equity to enforce any of the
provisions or rights under this Agreement, the unsuccessful party or parties of
such litigation, as determined by the court in a final judgment or decree, shall
pay to the successful party or parties all costs, expenses and reasonable
attorneys’ fees incurred by the successful party or parties, including, without
limitation, such costs, expenses and fees on any appeals. If the successful
party or parties shall recover judgment in any action or proceeding, its costs,
expenses and attorneys’ fees shall be included in as part of such judgment.

8.06. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California.

8.07. Jurisdiction. The Shareholders and the Company agree that any suit, action
or proceeding instituted against one or more of them with respect to this
Agreement may be brought in any federal or state court located in Santa Clara
County, California. The Shareholders and the Company, by the execution and
delivery of this Agreement, irrevocably waive any obligation or any right of
immunity on the ground of venue, the convenience of the forum or the
jurisdiction of such courts, or from the execution of judgments resulting
therefrom, and the parties hereto irrevocably accept and submit to the
jurisdiction of the aforesaid courts in any suit, action or proceeding and
consent to the service of process by certified mail at the respective address of
the Company and Shareholders set forth in the signature pages hereof and such
other address as such party shall have designated in writing to the other
parties hereto.

8.08. Specific Enforcement. Because of the unique relationship of the
Shareholders

 

4



--------------------------------------------------------------------------------

and the unique value of their interests in the Company, in addition to any other
remedies which the Shareholders may have upon breach of the agreements contained
herein, the obligations and rights contained in Sections 2, 3 and 5 of this
Agreement shall be specifically enforceable.

8.09 Headings. The headings of the sections, subsections, and paragraphs of this
Agreement have been added for convenience only and shall not be deemed to be a
part of this Agreement.

8.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Shareholders’ Agreement as of the date first above written.

CAGAN CAPITAL, LLC

 

 

Laird Q. Cagan, Managing Member

SHAREHOLDERS:

 

Harold Montgomery     Cynthia Bailey

 

   

 

[Harold Montgomery, IRA]     Molly Ann Montgomery 1995 Trust By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Philip Graham Montgomery 1997 Trust     Molly Ann Montgomery 2010 Trust By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Philip Graham Montgomery 2010 Trust       By:  

 

      Name:  

 

      Title:  

 

     

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Shareholders’ Agreement as of the date first above written.

SHAREHOLDERS:

 

 

    Benjamin C. Jessen 2010 Trust [Craig Jessen, IRA]     By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Brooke A. Jessen 2010 Trust     Barrett C. Jessen 2010 Trust By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Shareholders’ Agreement as of the date first above written.

SHAREHOLDERS:

 

Alexander Upfill-Brown     Stuart Upfill-Brown

 

   

 

Philip O’B Montgomery, III     Carter Montgomery

 

   

 

John Montgomery     Peter Montgomery

 

   

 

Mary McDermott     Mark McKinley

 

   

 

Trisha Wilson     James Bass

 

   

 

Brian Bolton     Risher Randall

 

   

 

David Randall     William Randall

 

   

 

Richard Sesler    

 

   

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Shareholders’ Agreement as of the date first above written.

SHAREHOLDERS:

 

John Liviakis     Michael Bayes

 

   

 

Wells Fargo Bank Roth IRA Custodian for John Liviakis     Wells Fargo Bank Roth
IRA Custodian for Steven D. Lee By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Michael McTeigue     Michael Helft

 

   

 

Kathy Cole     Pam Dobbs

 

   

 

Daryl O’Neill     Jill Hayashima

 

   

 

Barbara Hall     Clark R. Moore

 

   

 

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Shareholders’ Agreement as of the date first above written.

SHAREHOLDERS:

 

Wells Fargo Bank Roth IRA Custodian for Laird Q. Cagan     Well s Fargo Bank
Roth IRA Custodian for Sherry W. Cagan By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

McAfee Capital, LLC     John Winter By:  

 

   

 

Name:  

 

      Title:  

 

      John Cagan     David Cagan

 

   

 

Wells Fargo Bank Roth IRA Custodian for Philip J. Kranenberg     Mark Moskowitz
By:  

 

   

 

Name:  

 

    Title:  

 

   

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Shareholders’ Agreement as of the date first above written.

SHAREHOLDERS:

 

 

   

 

By:  

 

   

 

Name:  

 

    Title:  

 

   

 

11



--------------------------------------------------------------------------------

Exhibit A

Shareholders

 

Shareholder Name

   Number of Shares Held*    Call Price*

Harold Montgomery

   595,000    $ 14,714.07

Wells Fargo Bank Roth IRA Custodian for Harold Montgomery

   1,905,000    $ 47,109.74

Wells Fargo Bank Roth IRA Custodian for Craig A. Jessen

   1,650,000    $ 40,803.71

Wells Fargo Bank Roth IRA Custodian for Cynthia Bailey

   250,001    $ 6,182.40

Alexander Upfill-Brown

   3,556    $ 87.94

Stuart Upfill-Brown

   3,556    $ 87.94

Molly Ann Montgomery 1995 Trust

   23,621    $ 584.14

Philip Graham Montgomery 1997 Trust

   23,621    $ 584.14

Molly Ann Montgomery 2010 Trust

   250,000    $ 6,182.38

Philip Graham Montgomery 2010 Trust

   250,000    $ 6,182.38

Philip O’B Montgomery, III

   35,003    $ 865.61

Carter Montgomery

   23,229    $ 574.44

John Montgomery

   2,117    $ 52.35

Peter Montgomery

   2,117    $ 52.35

Mary McDermott

   46,089    $ 1,139.76

Mark McKinley

   23,123    $ 571.82

Trisha Wilson

   23,181    $ 573.26

James Bass

   5,048    $ 124.83

Brian Bolton

   1,475    $ 36.48

Risher Randall, Jr.

   23,491    $ 580.92

 

12



--------------------------------------------------------------------------------

David Randall

   4,938    $ 122.11

William Randall

   4,938    $ 122.11

Richard Sesler

   896    $ 22.16

Benjamin C. Jessen 2010 Trust

   200,000    $ 4,945.90

Brooke A. Jessen 2010 Trust

   200,000    $ 4,945.90

Barrett C. Jessen 2010 Trust

   200,000    $ 4,945.90

John Liviakis

   257,380    $ 6,364.88

Wells Fargo Bank Roth IRA Custodian for John Liviakis

   242,620    $ 5,999.88

Michael Bayes

   50,000    $ 1,236.48

Clark R. Moore

   75,000    $ 1,854.71

Wells Fargo Bank Roth IRA Custodian for Steven D. Lee

   37,500    $ 927.36

Wells Fargo Bank Roth IRA Custodian for Michael McTeigue

   25,000    $ 618.24

Michael Helft

   12,500    $ 309.12

Wells Fargo Bank Roth IRA Custodian for Kathy Cole

   15,000    $ 370.94

Pam Dobbs

   10,000    $ 247.30

Daryl O’Neill

   12,500    $ 309.12

Jill Hayashima

   2,500    $ 61.82

Barbara Hall

   2,500    $ 61.82

Wells Fargo Bank Roth IRA Custodian for Laird Q. Cagan

   837,500    $ 20,710.97

Wells Fargo Bank Roth IRA Custodian for Sherry W. Cagan

   600,000    $ 14,837.71

John Winter

   50,000    $ 1,236.48

John Cagan

   25,000    $ 618.24

David Cagan

   25,000    $ 618.24

Wells Fargo Bank Roth IRA Custodian for Philip J. Kranenburg

   12,500    $ 309.12

 

13



--------------------------------------------------------------------------------

Mark L. Moskowitz

   45,000    $ 1,112.83

TOTAL:

   8,087,500    $ 200,000.00

 

* Subject to adjustment for stock splits, dividends and the like.

 

14